Citation Nr: 1118455	
Decision Date: 05/13/11    Archive Date: 05/17/11

DOCKET NO.  09-02 868	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a left ear hearing loss disability.

2.  Entitlement to service connection for a left ear hearing loss disability.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

L. Cramp, Counsel


INTRODUCTION

Appellant had active service consisting of a period of active duty for training (ADT) in the U.S. Army Reserves from October 31, 1986 to March 26, 1987, and a period of active duty in the U.S. Army from November 1987 to April 1991.  Appellant also had an intervening period of ADT in the Army National Guard from April 26, 1987 to May 9, 1987.

This appeal comes before the Board of Veterans' Appeals (Board) from an October 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

Appellant presented testimony at a Board hearing, chaired by the undersigned Veterans Law Judge, sitting at the RO, in March 2011.  A transcript of the hearing is associated with the claims file.

The reconsidered claim of service connection for a left ear hearing loss disability is addressed in the REMAND portion of the decision below and is therein REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.

The Board notes that claims for service connection for a right ear hearing loss disability and tinnitus were denied in a July 2009 rating decision.  In a January 2010 letter, the Veteran stated that he had hearing loss in both ears and constant ringing in the ears.  The Veteran indicated that he wanted an appointment to see a hearing specialist.  In February 2010, the RO responded that the issue of hearing loss was already on appeal, and that he could not reopen the claim until a decision was reached.  That letter also informed him that he should submit a claim in writing regarding reopening of the tinnitus claim.  However, the matter of right ear hearing loss was not and is not on appeal.  To that extent, the information provided by the RO was incorrect.  

Thus, a claim for service connection for a right ear hearing loss disability has been raised by the record, but has not been addressed by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  See 38 C.F.R. §19.9(b)(2010).


FINDINGS OF FACT

1.  In a July 1991 rating decision, the RO denied service connection for a left ear hearing loss disability.  

2.  Evidence added to the claims file since the July 1991 decision includes relevant service department records.  


CONCLUSION OF LAW

Service connection for a left ear hearing loss disability may be reconsidered under a merits analysis.  38 U.S.C.A. §§ 5108 (West 2002); 38 C.F.R. §§ 3.156(c) (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.326(a) (2010).

However, as the Board is granting reconsideration of the claim under 38 C.F.R. § 3.156(c), the claim is substantiated to that extent, and there are no further VCAA duties pending action on the Board's remand.  Wensch v. Principi, 15 Vet App 362, 367-368 (2001); see also 38 U.S.C.A. § 5103A(a)(2) (Secretary not required to provide assistance "if no reasonable possibility exists that such assistance would aid in substantiating the claim"); VAOPGCPREC 5-2004; 69 Fed. Reg. 59989 (2004) (the notice and duty to assist provisions of the VCAA do not apply to claims that could not be substantiated through such notice and assistance).

New and Material Evidence

The RO initially denied a claim for service connection for left ear hearing loss in a July 1991 rating decision.  As the appellant did not initiate an appeal of that decision (see 38 C.F.R. § 20.200 (2010)), it is not subject to revision on the same factual basis.  See 38 U.S.C.A. § 7105 (West 2002 & Supp. 2010); 38 C.F.R. §§ 20.302, 20.1103 (2010).  Generally, an unappealed RO denial is final under 38 U.S.C.A. § 7105(c), and the claim may only be reopened through the receipt of "new and material" evidence.   If new and material evidence is presented or secured with respect to a claim that has been disallowed, VA must reopen the claim and review its former disposition.   38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).   See Hodge v. West, 155 F.3d 1356, 1362 (Fed. Cir. 1998).

The Board must consider the question of whether new and material evidence has been received because it goes to the Board's jurisdiction to reach the underlying claim and adjudicate the claim de novo.  See Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  If the Board finds that no such evidence has been offered, that is where the analysis must end, and what the RO may have determined in that regard is irrelevant.  Further analysis, beyond consideration of whether the evidence received is new and material, is neither required nor permitted.  Id. at 1384.  See also Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).






However, at any time after VA issues a decision on a claim, if VA receives or associates with the claims file relevant official service department records that existed and had not been associated with the claims file when VA first decided the claim, VA will reconsider the claim.  38 C.F.R. § 3.156(c).

In this case, additional, relevant evidence associated with the claims file since the July 1991 decision includes official service treatment records relevant to service connection for hearing loss that were not previously of record.  As, pursuant to 38 C.F.R. § 3.156(c), these additional service records require reconsideration of the claim for service connection, analysis of the claim in light of 38 C.F.R. § 3.156(a) is unnecessary.  

As additional evidentiary development is necessary in this case, the reconsidered claim will be further addressed in the remand below.


ORDER
The claim of entitlement to service connection for a left hear hearing loss disability may be reconsidered under a merits analysis despite the prior unappealed rating decision.  To this extent, the appeal is granted, and the claim is now subject to the directions set forth in the following remand section of this decision.


REMAND

The Board finds that the claim must be remanded because (1) a VA examination and nexus opinion are necessary to reach a decision on the claim; and (2) the VA examination provided in this case is inadequate, as no opinion was rendered.  

Regarding the necessity of an examination and opinion, the VCAA and its implementing laws and regulations provide, generally, that an examination or opinion is necessary if the evidence of record contains competent evidence that the claimant has a current disability, or persistent or recurrent symptoms of disability; and establishes that the claimant sustained an injury or disease in service; indicates that the claimed disability or symptoms may be associated with the established injury, or disease in service or with another service-connected disability, but does not contain sufficient medical evidence for the Secretary to make a decision on the claim.  See 38 C.F.R. § 3.159(c)(4) (2010).  

The threshold for finding that there "may" be a nexus between current disability or persistent or recurrent symptoms of disability and service is low.  Locklear v. Nicholson, 20 Vet. App. 410 (2006); McLendon v. Nicholson, 20 Vet. App. 79 at 83 (2006).  The types of evidence that "indicate" that a current disability "may be associated" with service include, but are not limited to, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits, or credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation.  McLendon, 20 Vet. App. at 83.

Here, the appellant has testified under oath that he served as a wire systems installer, and this required his presence around power generators.  He testified that he was aware of decreased hearing acuity in service.  

When examined at service entrance in October 1986, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
25
25
10
25
LEFT
10
20
30
20
25

Hearing and auditory acuity were found to be clinically normal.

In March 1991, and audiogram was conducted for the purpose of the separation examination.  The following puretone thresholds, in decibels, were noted:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
25
25
10
30
LEFT
15
20
30
15
25

At the time of the audiogram, an occupational health nurse noted no previous history of hearing loss, ear infections, or diseases.  The April 1991 examiner found ears and auditory acuity to be clinically normal, but also found mild hearing loss.  Notably, the appellant completed a self-report of his medical history at the time of the service entrance examination and separation examination.  In both reports, he noted no history of hearing loss or ear trouble.  Nevertheless, there is competent evidence in the form of current testimony of significant noise exposure and perceived loss of hearing in service, as well as the above clinical evidence of hearing loss.  

Appellant was discharged from active duty in April 1991 and immediately filed his initial claim for service connection for a left ear hearing loss disability.  That claim was denied on the basis that a hearing loss disability for VA purposes was not shown.  

Appellant was afforded a VA examination in conjunction with the instant claim in June 2007.  The examiner diagnosed sensorineural hearing loss for the frequencies 500-4000 Hz.  Although the examiner was asked for an opinion regarding etiology, he declined to provide one, stating that he could not resolve the issue without resort to speculation.  The stated rationale for this conclusion was the absence of a service entrance examination.  

Thus, there is competent evidence of a current left ear hearing loss disability that may be related to in-service noise exposure.  As such an opinion is necessary.  

Where VA has a duty to obtain a medical opinion, the failure of a particular examiner to provide such opinion does not absolve VA of its duty.  Before the Board can rely on the June 2007 examiner's conclusion that an etiology opinion is not possible, the examiner must adequately explain the basis for such a conclusion, or the basis must otherwise be apparent in the Board's review of the evidence.  Cf. Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) (a medical opinion "must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").  

The examiner may also have an obligation to conduct research in the medical literature depending on the evidence in the record at the time of examination.  See Wallin v. West, 11 Vet. App. 509, 514 (1998).  The phrase "without resort to speculation" should reflect the limitations of knowledge in the medical community at large and not those of a particular examiner.  Furthermore, the examiner should clearly identify precisely what facts cannot be determined.  For example, it should be clear in the examiner's remarks whether it cannot be determined from current medical knowledge that a specific in-service injury or disease can possibly cause the claimed condition, or that the actual cause cannot be selected from multiple potential causes.  See Jones v. Shinseki, 23 Vet. App. 382 (2010).

Finally, VA must ensure that any medical opinion, including one that states no conclusion can be reached is "based on sufficient facts or data."  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302 (2009).  Therefore, it must be clear that the examiner has indeed considered "all procurable and assembled data," by obtaining all tests and records that might reasonably illuminate the medical analysis.  When the record leaves this issue in doubt, it is the Board's duty to remand for further development.  See Jones (cited above).  

Here, the examiner's stated basis for not being able to answer the question was the absence of the service entrance examination from the record.  Since the June 2007 examination, the service entrance examination of October 1986 has been obtained.  Therefore an addendum opinion, at a minimum, is necessary.  Should the examiner still conclude that the question cannot be answered, further reasoning is required.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain a supplemental opinion from the examiner who conducted the June 2007 examination.  If the examiner is not available, obtain an opinion from another medical professional.  If the reviewer determines that additional examination of the appellant is necessary to provide a reliable and conclusive opinion, such examination should be scheduled.  However, the appellant should not be required to report for another examination as a matter of course, if it is not found to be necessary.  The claims folder must be made available to and reviewed by the reviewer/examiner.  

The reviewer/examiner is asked to provide an opinion as to whether the appellant's current left hearing loss disability is causally related to service, including the in-service noise exposure.  If the evidence does not establish a 50 percent or better probability of such relationship, then the examiner should state this.

The reviewer/examiner is advised that absolute certainty is not required.  Rather, the standard is "as likely as not." If the examiner still concludes that an opinion cannot be rendered, the examiner should precisely state the reasons for this conclusion, addressing what facts cannot be determined, whether all procurable and assembled data have been considered, and whether additional research, examination, or testing might facilitate a conclusive opinion. 

2.  Readjudicate the remanded claim.  If the benefit sought on appeal is not granted to the appellant's satisfaction, he and his representative should be provided a supplemental statement of the case and an appropriate period of time for response.  The case should then be returned to the Board for further consideration, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
M. SABULSKY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


